                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA                  )         CR419-126
                                          )
v.                                        )
                                          )
JANNA CARRUTH VOGLER                      )

                                      ORDER

This matter is before the Court on the Motion for Leave of Absence by Steven H. Lee,

counsel for Plaintiff, from December 29, 2019 through January 1, 2020. After careful

consideration, said Motion is GRANTED, however, the attorney must make

arrangements for other counsel in the event the case is scheduled for hearing or trial

during such leave.

      SO ORDERED, this WK day of December 2019.




                                       __________________________________________
                                         _____________
                                                    _ ________________
                                                                    ______
                                                                    __
                                       CHRISTOPHER
                                        HRISTOPHER L. RAY
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
